Citation Nr: 0718692	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to service connection for right brachio-
radialis tendonitis secondary to service-connected 
lumbosacral strain.

2.  Entitlement to service connection for left brachio-
radialis tendonitis secondary to service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to June 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

A September 2006 Board decision denied the veteran's claim 
for service connection for bilateral foot disorders secondary 
to service-connected lumbosacral strain and remanded the 
veteran's right and left brachio-radialis tendonitis claims 
for further development.  The further development has been 
accomplished and the veteran's right and left brachio-
radialis tendonitis claims are now ready for Board review.  

The September 2006 Board decision also remanded a claim for 
an increased rating for depression so that a statement of the 
case could be issued.  Following issuance of the statement of 
the case, no substantive appeal was received.  Accordingly, a 
claim for an increased rating for depression is not currently 
in appellate status before the Board.

The veteran contends that his right and left brachio-radialis 
tendonitis disabilities were caused by his service-connected 
lumbosacral strain.  He does not claim, and the RO did not 
adjudicate, that the disabilities were directly caused by 
military service.


FINDING OF FACT

The veteran's right and left brachio-radialis tendonitis 
disabilities have not been shown to have been caused by or 
aggravated by the veteran's service-connected lumbosacral 
strain.



CONCLUSION OF LAW

Service connection is not warranted for right and left 
brachio-radialis tendonitis as secondary to lumbosacral 
strain.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The RO provided the veteran the required notice by means of a 
letter dated in December 2003.  The letter specifically 
informed him of the type of evidence needed to support the 
claims, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  The veteran was requested to 
submit additional evidence to support his claims and provided 
authorization and consent forms so that any private medical 
evidence could be obtained.  Hence he was on notice to 
provide any pertinent evidence in his possession to VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was sent an additional notice letter in February 2004.

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection for the claimed disabilities is not 
warranted.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to these elements.
  
The Board notes that the veteran's service medical records, 
private medical records, and VA treatment records have been 
obtained.  Furthermore, VA medical examinations and opinions 
have also been obtained.  Additionally, the veteran submitted 
private medical records in support of his claims.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Analysis

The veteran contends that his right and left elbow 
disabilities are caused or aggravated by his service-
connected lumbosacral strain.

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

In this case the Board finds that the greater weight of the 
medical evidence indicates that the veteran's left and right 
upper extremity disabilities are not caused or aggravated by 
the veteran's service-connected lumbosacral strain 
disability.  

An October 1996 letter from a private physician, F.A.G., 
M.D., states that the veteran had chronic musculoskeletal 
pain associated with VA disability and with work-related 
injuries at a shipyard.  The examiner noted that the veteran 
had worked for 18 years at the shipyard and had had exposure 
to vibration through the operation of impact drills and 
impact hammers.  The veteran reported that his normal work 
activities included lifting and pulling himself up on 
ladders, which resulted in severe pain in his left elbow and 
forearm.  Dr. G stated that the veteran's left upper 
extremity condition was a consequence of the veteran's spinal 
condition in that movement patterns have been altered, and 
lifting patterns have been altered, in an effort to protect 
the axial skeleton.  The private physician noted that the 
veteran would always try to lift with his arms rather than 
with his spine.  He noted that the veteran minimized forward 
bending and lateral bending by stooping, squatting, and 
lifting with his arms.  Dr. G. opined that the movement 
pattern, combined with the vibration exposure and cumulative 
trauma, was the cause of the veteran's left upper extremity 
condition.

In July 1996 a VA examiner stated that the veteran's brachial 
radialis tendonitis was not causally related to the veteran's 
chronic lumbosacral sprain.  However, the examiner then 
stated in the examination report that it was possible that 
the new manifestations of brachial radialis tendonitis could 
be related to the veteran's chronic low back strain, but that 
it was not a definite probability.  

The veteran was again examined by a VA physician in November 
1996.  The VA physician noted that the veteran had had a very 
rough and tough job for 17 years.  He noted that the veteran 
claimed that he had used his arms excessively in an effort to 
spare his back.  The examiner noted that it was theoretically 
possible that the low back condition had caused the veteran 
to use his arms at least somewhat more than usual, but he 
thought that the veteran's elbow condition pretty much 
developed on its own because of the nature of the veteran's 
work.

The veteran was again examined by VA in January 2007.  The 
examiner stated that he had reviewed the veteran's previous 
evaluations, including the private physician's October 1996 
statement.  The assessment was bilateral elbow tendonitis.  
The examiner noted that the veteran claimed that he developed 
the tendonitis in his forearms as a result of protecting his 
back.  The examiner stated that the veteran's tasks of 
climbing ladders, or lifting, were done with the forearms and 
not using the back.  The VA examiner noted in particular that 
the climbing of ladders as noted by the October 1996 
physician, does not involve the back, but rather the arms and 
legs. It was the VA examiner's opinion that the veteran's 
forearm difficulties were not related to his back, but would 
have occurred regardless of the veteran's back issues.  The 
examiner stated that the elbow problems were independent of 
the veteran's back problem. 

With respect to the July and November 1996 VA opinions, the 
Board does not find that these opinions support the veteran's 
claims.  In particular the November 1996 VA examiner stated 
that while it was possible, he did not think that the 
veteran's back disability effected the veteran's elbows.  The 
July 1996 VA examiner also only indicated that a relationship 
between the back disability and the elbow disabilities could 
be possible.  The Board points out that an opinion indicating 
that there is a possibility of a connection is too 
speculative to be probative.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).

Furthermore, the Board notes that the October 1996 private 
physician's statement does not provide any opinion regarding 
the veteran's right brachio-radialis tendonitis disability.  
Not only that, there is the January 2007 medical opinion 
stating that there is no relationship between the veteran's 
elbow disabilities and his service-connected back disability.  
Since there is medical evidence opining that the veteran's 
right brachio-radialis tendonitis disability is not caused by 
or aggravated by the veteran's lumbosacral spine disability, 
and since there is no medical evidence opining that the 
veteran's right brachio-radialis tendonitis disability is 
caused or aggravated by the service-connected lumbosacral 
spine disability, the Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection for right brachio-radialis tendonitis 
secondary to service-connected lumbosacral strain.

With respect to the veteran's left elbow claim, the Board 
notes that the only medical opinion actually favoring the 
veteran's claim that his left elbow disability is caused or 
aggravated by his service-connected lumbosacral sprain 
disability is the October 1996 private physician's statement.  
The Board finds that the greater weight of the medical 
evidence is against the veteran's left elbow claim.  The 
Board notes that both the November 1996 VA examiner and the 
January 2007 VA examiner were of the opinion that the 
veteran's left elbow disability was unrelated to the 
veteran's service-connected low back disability.  Not only 
are there two medical opinions against his claim, but the 
Board finds that the January 2007 VA examiner's opinion is 
more probative than the October 2006 private physician's 
opinion.  The Board notes that the January 2007 VA examiner 
reviewed the veteran's medical history.  Furthermore, the 
January 2007 VA examiner reviewed the October 1996 private 
medical opinion and still came to the conclusion that the 
veteran's left elbow disability was unrelated to the low back 
disability.  Since the January 2007 medical opinion is based 
on a more thorough review of the medical evidence and 
provides a more thorough reasoning as to why the veteran's 
left brachio-radialis tendonitis is not caused or aggravated 
by the service-connected lumbosacral strain, the Board finds 
that the January 2007 VA medical opinion is the more 
probative of the two medical opinions.  Since the greater 
weight of the medical evidence, and the most probative 
medical evidence, indicates that the veteran's left brachio-
radialis tendonitis is not secondary to service-connected 
lumbosacral strain, the preponderance of the evidence is 
against the veteran's claim, and service connection for left 
brachio-radialis tendonitis as secondary to service-connected 
lumbosacral strain is not warranted.

In reaching the above conclusion, the Board has also not 
overlooked the veteran's written statements to the RO and his 
statements to his VA physicians.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the origins of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, addressing this question are not 
probative evidence as to the issues on appeal.

In an August 2006 informal hearing presentation, the 
veteran's representative questioned the qualifications of the 
VA examiner who provided the January 2007 medical opinion.  
The representative noted that no title was provided after the 
VA examiner's name, and consequently the examiner might not 
be a physician.  The Board notes that while the examining VA 
physician did not provide his title on the examination 
report, a VA directory lists the physician as a Doctor of 
Osteopathy.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for right brachio-radialis 
tendonitis secondary to service-connected lumbosacral strain 
is denied.

Entitlement to service connection for left brachio-radialis 
tendonitis secondary to service-connected lumbosacral strain 
is denied.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


